Citation Nr: 1014403	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  09-11 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for right ear hearing loss has been 
received.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to July 
1976.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a June 2008 rating decision in which the RO denied the 
petition to reopen a claim for bilateral hearing loss and 
denied service connection for tinnitus.  In August 2008, the 
Veteran filed a notice of disagreement (NOD).  A statement of 
the case (SOC) was issued in December 2008, and the Veteran 
filed a substantive appeal (via a VA Form 9, Appeal to the 
Board of Veterans' Appeals) in April 2009.

In a December 2008 rating decision, the RO granted service 
connection for left ear hearing loss, representing a full 
grant of that benefit sought.  Since the Veteran's initial 
claim was for bilateral hearing loss, the application to 
reopen the claim for service connection for right ear hearing 
loss remains on appeal, as shown on the title page.

In September 2009, the Veteran testified during a hearing 
before a Decision Review Officer (DRO) at the RO; a 
transcript of that hearing is of record.

For the reason expressed below, the matters on appeal are 
being remanded to the RO, via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the Veteran when 
further action, on his part, is required.


REMAND

In a written statement received at the RO in November 2009, 
the Veteran requested a Board video conference hearing on 
both of the issues on appeal.  While the Veteran had a DRO 
hearing in September 2009, he has not yet been afforded a 
Board hearing.

Pursuant to 38 C.F.R. § 20.700 (2009), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board).  Because the RO schedules Board video conference 
hearings, a remand of these matters to the RO is warranted.

Accordingly, these matters are hereby REMANDED to the RO for 
the following action:

The RO should schedule the Veteran for a 
Board video conference hearing in 
accordance with his request.  The RO 
should notify the Veteran and his 
representative of the date and time of the 
hearing in accordance with 38 C.F.R. § 
20.704(b) (2009).  After the hearing, the 
claims file should be returned to the 
Board in accordance with current appellate 
procedures.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


